Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “Mixing comminuted biomass” in step c).  It is unclear if this “comminuted biomass” is the same “biomass” recited in step a).  Clarification is required.
In claim 1, Applicant claims “separating alkali compounds from a gasification reactor or from syngas” in step f).  It is unclear if this “gasification reactor” and “syngas” is the same gasification reactor and syngas mentioned in step e).  Clarification is required.
In claim 1, Applicant uses the word “optional” in step e) and then lists several steps after the term “optional”, including “depressurization”, “heat exchange” and “separation”.  It is unclear if all of these steps are optional, or if only the “depressurization” step is optional.  For purposes of this examination, all these steps will be treated as optional/non-limiting.  Clarification is required.
In claim 1, step f), Applicant claims “separating alkali compounds from a gasification reactor”.  It is unclear if this “gasification reactor” is the same as the gasification reactor claimed in step e).  Clarification is required.
In claim 2, Applicant claims “CMC” as an additive.  It is unclear what CMC is as it is not defined in the claim or in the specification.
In claim 2, Applicant claims “wherein additives are added to improve the pumpability”.  It is unclear if these “additives” are the same “optional additives” mentioned in step c) of claim 1.  Clarification is required.
In claim 14, Applicant claims “produced raw syngas” in line 2.  It is unclear if this is the same syngas produced in the gasifier of claim 1.  Clarification is required.
In claim 16, Applicant claims “heat from cooling syngas”.  It is unclear if this syngas is the same syngas that is generated in step e) of claim 1.  Clarification is required.
In claim 16, Applicant claims “hydrothermal treatment of biomass”.  It is unclear if this is the same hydrothermal treatment of biomass in step d) of claim 1.  Clarification is required.

Claim Interpretation
In claims 1 and 15, Applicant uses the term “optional” and “optionally”.  For purposes of this examination, the phrases that are tied to these “optional” features will be considered non-limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US 2013/0055623) in view of Furusjo (US 2014/0102002).
Regarding claim 1, Iversen discloses a process for the production of a syngas suited for further conversion to fine chemicals and/or automotive fuels from biomass by a thermochemical process conducted in a several steps procedure (this italicized limitation does not further define the process, only states what the intended purpose of the process is, see MPEP §2111.02(II)) said process comprising; 
a) Providing a stream of biomass material/organic material (biomass material fed into pretreatment unit 1,paragraph 63) ; 
b) Providing an aqueous alkaline catalyst stream comprising sodium and/or potassium compounds (see paragraph 64 which discloses a catalyst stream comprising sodium or potassium); 
c) Mixing comminuted biomass and alkaline catalyst and optional additives to form an alkaline biomass slurry or suspension (in pretreatment vessel 1 which includes a agitator/mixer, see Fig. 2); 
d) Treating alkaline biomass slurry or suspension in a hydrothermal treatment reactor at a temperature in the range of 200-400C. and a pressure from 10-500 bar, forming a bio-oil 
e) Directly or indirectly charging the bio-oil suspension from step d), after optional depressurization to a pressure in the range 10-100 bar, heat exchange and separation of gases, such as CO2, steam and aqueous spent catalyst (as mentioned in the 112 rejection above, this phrase is non-limiting). 
Iversen discloses a process in which bio-oil is produced and the alkali catalyst is separated and recycled (see CS line in Fig. 1 which recycles the alkali catalyst back to the pretreatment vessel 1).  Iversen, however, does not explicitly disclose snding the produced bio-oil to a gasifier and then separating the alkali compounds to be returned to the hydrothermal biomass treatment reactor or a pulp mill.
Furusjo also discloses a bio-oil production process (see abstract).
Furusjo teaches feeding a bio-oil, comprising an alkali catalyst (paragraph 27), to a gasifier operated between 900-1200C (see paragraph 33) to generate energy rich synthesis gas (paragraph 8).  Furusjo goes on to disclose that after gasification, the alkali catalyst is collected and can be sent elsewhere where needed (see paragraph 55 which discloses that the green liquor/alkali catalyst can be sent elsewhere via heat exchanger 10).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the gasifier and alkali catalyst recycle of Furusjo to the process of Iversen in order to produce additional synthesis gas from the bio-oil produced in Iversen while still 
Regarding claim 2, Iversen further discloses additives are added to improve the pumpability and/or energy content of the biomass slurry suspension (this limitation is directed to the purpose for adding the additive and does not further define the claimed process, see MPEP §2103(C)), such additives being polyelectrolytes, ethylene oxide adducts, CMC, triglycerides, crude fatty acids and/or glycerol (see paragraph 80 which disclose the addition of fatty acid to the feed). 
Regarding claim 3, Iversen, as modified above, further discloses the aqueous alkaline catalyst in step b) comprises sodium and or potassium compounds recycled from step f) (as modified above, the recycled akalkine catalyst from the gasifier of Furusjo, is sent to the mixing step of Iversen). 
Regarding claim 4, Iversen further discloses the biomass material is a biomass comprising wood, other type of lignocellulosic material such as straw or bark, algae or organic waste, or mixtures thereof (paragraph 79 which discloses wood). 
Regarding claim 7, Iversen does not explicitly disclose the claimed water content in the slurry, but does teach that the feed material be size reduced and slurried in water in order to make it pumpable (paragraph 62).   As the pumpability is a variable that can be modified by adjusting the water content, the precise water content would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed water content cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the water content in the process of modified Iversen to obtain the desired pumpability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA n re Aller, 105 USPQ 223).
Regarding claim 8, Iversen, as modified above, further discloses an organic aqueous liquid or slurry recovered from the alkaline hydrothermal treatment in step d) is subjected to separation of at least water or steam prior to charging into the gasification reactor of step e) (see Fig. 1, for example of Furusjo which discloses a separation unit (7) that separates water from the effluent from the hydrothermal reactor 4). 
Regarding claim 9, Iversen, as modified by Furusjo, further discloses the bio-oil suspension charged into the gasification reactor in step e) has a water content (see paragraphs 74-75 of Furusjo which discloses that the preferred water content entering the gasifier is 5-50%).  However, modified Iversen does not explicitly disclose the claimed range but does disclose an overlapping range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 10, Iversen, as modidfied by Furusjo above, further discloses wherein the gasification reactor of step e) is an updraft or downdraft entrained flow gasifier (see paragraph 1 of Furusjo which discloses an entrained flow gasifier) where from molten alkaline ash or slag is at least partially separated as a liquid slag or by quenching with an aqueous liquid (see paragraph 54 of Furusjo which discloses a quench compartment 38 which ash which exits the gasifier is quenched). 
Regarding claim 11, Iversen, as modified above, further discloses an oxygen gas is added to the gasification reactor of step e) (see paragraph 54 of Furujso which discloses that oxygen is injected into the gasifier). 
Regarding claim 14, Iversen, as modified above, does not explicitly disclose purification steps for the produced raw syngas.  However, Furusjo does teaches removing sulfur compounds along with carbon dioxide from the syngas from the gasifier in order to produce high quality synthesis gas (paragraph 57).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the purification steps of Furusjo to the process of modified Iversen in order to produce a high quality synthesis gas.
Regarding claim 15, Iversen, as modified above, does not explicitly disclose producing Fischer Tropsch liquids with the produced synthesis gas.  However, Furusjo teaches utilizing the produced synthesis gas for a number of downstream chemical synthesis processes, including Fischer Tropsch (paragraph 9).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the Fischer Tropsch process of Furusjo to the process of modified Iversen in order to produce a Fischer Tropsch liquid. Process according to claim 1, wherein the produced syngas, optionally after purification, is used for synthesis of Fischer Tropsch liquids or alcohols. 
Regarding claim 16, Iversen, as modified by Furusjo above, teaches cooling steps of the syngas (such as in cooling chamber 38, paragraph 54 of Furusjo) and, as modified above in claim 1, sends a portion of the heat recovered from the syngas to the pretreatment step and hydrothermal reactor via the alkali catalyst recycle stream (210 of Furusjo).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US 2013/0055623) in view of Furusjo (US 2014/0102002) as applied to claim 1 above, and further in view of Schiffers (US 4,663,931).
Regarding claims 12 and 13, Iversen, as modified by Furusjo, teaches the production of syngas (see Furusjo paragraph 40) from the gasifier and teaches that the syngas can be used to produce methanol (paragraph 9), but does not go into detail regarding an electrolyzer which produces hydrogen that is added to the syngas or oxygen that is sent to the gasifier. 
Schiffers also discloses a gasification process to produce a synthesis gas (see abstract).
Schiffers teaches that utilizing an electrolyzer in a gasification system is beneficial as it provides additional hydrogen that can be combined with the produced syngas to achieve an optimal H2:CO ratio for the production of methanol (col. 5 lines 10-19) in addition to providing additional oxygen which can be utilized in the gasifier (col. 5 lines 10-19).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the electorlyzer of Schiffers to the process of modified Iversen in order to achieve a desired H2:CO ratio of the synthesis gas while also provided needed oxygen to the gasifier.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US 2013/0055623) in view of Furusjo (US 2014/0102002) as applied to claim 1 above, and further in view of Joronen (US 2019/0203134).
Regarding claims 5 and 6, Iversen teaches the breakdown/hydrolysis of hemicellulose in the pretreatment stage (paragraph 65) but does not explicitly disclose a steam explosion step and withdraw of a hemicellulose decomposition product with acetic acid.
Joronen also discloses a biomass decomposition process (see abstract).
Joronen teaches a treatment of biomass that comprises steam explosion that releases acetic acid and hemicellulose decomposition products (paragraph 29).  Joronen teaches such a process 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the steam explosion step of Joronen to the process of modified Iversen in order to assist in degradation of the biomass and make it more accessible to chemical and biochemical degradation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725